DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
The applicant has argued that the claim does not recite a mental process because the claimed features are not practically performed in the human mind, at least because it utilizes a processor accessing computer memory indicative of application usage. However, this argument is not commensurate with the scope of the claimed invention. There is no processor accessing computer memory indicated in Claim 1. Claim 11 does recite computer executable instructions, but these are generic computer components. 
The applicant has argued that Claims 1 and 11 for example, recite features that are an improvement to previous technology, and is supported by, for example, paragraphs [0032] and [0033], [0039] and [0040], and corresponding Figure 6, which explain features which allow for remote sensing, show 100% accuracy in EDR signals, and calculate an accurate respiratory rate of a user utilizing a non-invasive and efficient system. However, while the examiner notes these passages disclose the claimed advantages of the invention, there is no statement or discussion on how exactly they are an improvement over the prior technology. For example, while [0039] discloses that the invention shows 100% accuracy of the EDR signal obtained, there is no disclosure that none of the prior art has a 100% accuracy of an EDR signal. Similarly, while [0040] discloses the invention can calculate an accurate respiratory rate of a user utilizing a non-invasive and efficient system, there is no citation that none of the prior art was capable of calculating an accurate respiratory rate of a user utilizing a non-invasive and efficient system. To be considered an improvement to previous technology, there needs to be a citation in the specification on how exactly this invention improves on previous technology tech prior by including elements that do not exist in prior art. The parts of the disclosure the applicant has cited seem to be simply a recitation on how the invention works; the examiner doesn’t see exactly where these workings and advantages are expressly advanced from previous prior art which doesn’t contain them. The applicant’s arguments are 
The applicant has argued the features of Claims 1 and 11, qualify as "significantly more" because 1) the claims recite Improvements to another technology or technical field, and 2) the claims add a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application. Argument 1) has already been addressed above. With regards to argument 2), the examiner notes that none of the steps recited in the claims confine the claim to a particular useful application; it is possible to do these steps using data other than ECG data. Furthermore, the examiner notes that no effort was made to describe the steps in the claims as well-understood, routine, and conventional (WURC). Even so, the limitation of "choosing one of the plurality of IMFs that contributes maximal percentage of a total respiratory band power of the plurality of IMFs," which is claimed to be a specific limitation other than what is well-understood, routine and conventional in the field, is, again, not specific enough to the particular technology to be considered significantly more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791